UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 2, 2013 LIVEWIRE ERGOGENICS INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-54588 26-121244 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 1747 S. Douglass Road, Unit C Anaheim, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (714) 940-0155 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF AN OFFICER OR DIRECTOR; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On April 30, 2013, Robert J. Thompson delivered a letter of resignation to LiveWire Ergogenics Inc. (the “Company”) whereby he notified the Company that he was resigning as a member of the Company’s Board of Directors as well as from his position as the Company’s Corporate Secretary effective immediately. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIVEWIRE ERGOGENICS INC. Date: May 2, 2013 By: /s/William Hodson William Hodson Chief Executive Officer 3
